DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Examiner’s Amendment
2.	Authorization for this examiner’s amendment was given in an interview with John Guay on March 11, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims are amended:

Change Claim 1 to:
1. (Currently Amended) A semiconductor device that supplies a charging current to charge a target element, comprising: 
a semiconductor layer of a first conductivity type; 
a first semiconductor region of a second conductivity type which is formed on a main surface of the semiconductor layer and is electrically connected to a first electrode of the target element; 
a second semiconductor region of the first conductivity type which is formed on the main surface of the semiconductor layer and is arranged adjacent to the first semiconductor region; 

a source electrode which is connected to the third semiconductor region and is supplied with the power supply voltage; 
a drain electrode which is connected to the first semiconductor region and is electrically connected to the first electrode; 
a back gate electrode which is connected to a region in the second semiconductor region separated from the third semiconductor region and is grounded; [[and]] 
a gate electrode which is arranged to face a channel region located in the second semiconductor region between the third semiconductor region and the first semiconductor region with a gate insulating film interposed therebetween[[,]];
 a fourth semiconductor region of the second conductivity type which is formed in the second semiconductor region and arranged to surround the periphery of the third semiconductor region and isolate the third semiconductor region from the second semiconductor region,
a breakdown voltage between the source electrode and the back gate electrode being greater than the power supply voltage,
the fourth semiconductor region extends from the periphery of the third semiconductor region to a region in the second semiconductor region which is opposed to the first semiconductor region and separated from the first semiconductor region, and 
the channel region is arranged in the second semiconductor region between the fourth semiconductor region and the first semiconductor region.




3. (Currently Amended) The semiconductor device according to claim [[2]]1, further comprising: 
a limit resistance arranged on a current path from a power source, which supplies the power source voltage, to the channel region.

Change Claim 4 to:
4. (Currently Amended) The semiconductor device according to claim 3, wherein 
the limit resistance is a portion of the fourth semiconductor region located between the third semiconductor region and the channel region.

Claims 5-7 are cancelled.













Allowable Subject Matter
3.	Claims 1, 3-4, and 8-11 are allowed over prior art of record. 

The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a fourth semiconductor region of the second conductivity type which is formed in the second semiconductor region and arranged to surround the periphery of the third semiconductor region and isolate the third semiconductor region from the second semiconductor region … the fourth semiconductor region extends from the periphery of the third semiconductor region to a region in the second semiconductor region which is opposed to the first semiconductor region and separated from the first semiconductor region, and the channel region is arranged in the second semiconductor region between the fourth semiconductor region and the first semiconductor region” – as instantly claimed and in combination with the additionally claimed limitations.
All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; pertinent prior arts and their most relevant figures are provided:
Kaya et al. (US 2015/0115342 A1) in particular Fig. 11; Hatade (US 2006/0118860 A1) in particular Fig. 1; Hano (US 2003/0218186 A1) in particular Fig. 15
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277.  The examiner can normally be reached on Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818